Exhibit 10.23

 

EMPLOYMENT AGREEMENT FOR JOEL A. RONNING

 

This Agreement is made effective as of August 8, 2005 between Digital River
Inc., a Delaware corporation (the “Company”), with its principal administrative
office at 9625 W. 76th Street, Eden Prairie, MN 55344, and Joel A. Ronning (the
“Executive”).

 

WHEREAS, the Company wishes to assure itself of the services of the Executive
for the period provided in this Agreement; and

 

WHEREAS, the Executive is willing to serve in the employ of the Company on a
full-time basis for said period.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

 

1.         POSITION AND RESPONSIBILITIES.

 

During the period of his employment hereunder, Executive agrees to serve as
Chairman and Chief Executive Officer of the Company.  The Executive shall serve
as a full time employee of the Company to perform such duties as the Company may
from time to time reasonably direct.  The Executive’s responsibilities will
include, among other things, (i) developing and assisting in the development of
new products and business for the Company, (ii) supervising the preparation and
development of budgets for the Company for approval by the Board of Directors of
the Company (the “Board”), and (iii) developing and directing the Company’s
e-commerce, finance, marketing, sales and technology areas.  In the event that a
change in legal or regulatory requirements applicable to the Company shall
require the role of Chairman to be held by an independent director or be
separated from the position of Chief Executive Officer, Executive shall continue
to serve as the Company’s Chief Executive Officer and such event shall not be
deemed, in and of itself, to be an Event of Termination (as defined below) under
this Agreement.

 

2.         TERM.

 

(a)        The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of the date hereof, and shall continue for a period
of twenty-four (24) full calendar months thereafter (the “Expiration Date”). 
Unless written notice shall have been delivered by the party desiring to
terminate this Agreement, which written notice shall have been delivered not
later than 120 days prior to the Expiration Date (including the Expiration Date
with respect to any renewed term), this Agreement shall be renewed for
consecutive one (1) year periods.

 

1

--------------------------------------------------------------------------------


 

(b)       During the period of his employment hereunder, except for periods of
absence occasioned by illness, and reasonable vacation periods, Executive shall
devote substantially all his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, including activities and services
related to the organization, operation and management of the Company, provided,
however, that, with the approval of the Board, as evidenced by a resolution of
the Board, from time to time, Executive may serve on the boards of directors of,
and hold any other offices or positions in, companies or organizations, which,
in the Board’s judgment, will not present any conflict of interest with the
Company, or materially affect the performance of Executive’s duties pursuant to
this Agreement.

 

(c)        Notwithstanding anything herein contained to the contrary: 
(i) Executive’s employment with the Company may be terminated by the Company or
Executive during the term of this Agreement, subject to the terms and conditions
of this Agreement; and (ii) nothing in this Agreement shall mandate or prohibit
a continuation of Executive’s employment following the expiration of the term of
this Agreement upon such terms and conditions as the Board and Executive may
mutually agree.

 

3.         COMPENSATION AND REIMBURSEMENT.

 

(a)        The compensation specified under this Agreement shall constitute the
salary and benefits paid for the duties described in Section 1.  The Company
shall pay Executive as compensation a salary of not less than $250,000 per year
(“Base Salary”).  Such Base Salary shall be payable in accordance with the
Company’s payroll practice in effect from time to time.  During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least annually; the
first such review will be made no later than one year from the date of this
Agreement.  Such review shall be conducted by the Compensation Committee of the
Board, and the Board may increase Executive’s Base Salary.  An increase shall
become the “Base Salary” for purposes of this Agreement.  In addition to the
Base Salary provided in this Section 3(a), the Company shall also provide
Executive at no cost to Executive with all such other benefits as are provided
uniformly to permanent full-time employees of the Company.

 

(b)       The Executive shall also receive an annual bonus in an amount to be
recommended by the Compensation Committee and approved by the Board.  The
Executive shall only be eligible for an annual bonus as long as the Executive
remains an employee of the Company.

 

(c)        The Executive will be entitled to four (4) weeks paid vacation
annually.  The Executive will be entitled to participate in or receive benefits
under any employee benefit plans, including, but not limited to, retirement
plans (i.e., 401(k) plans), supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plan, medical coverage or any other
employee benefit plan or arrangement made available by the Company currently or
in the future to its senior executives and key management employees, subject to
and on a basis consistent with the terms, conditions and overall administration
of such plans and arrangements.  Executive will be entitled to incentive
compensation and bonuses as provided in any plan of the Company in which
Executive is eligible to participate, and without limiting the foregoing, the
Company may grant stock options, restricted stock, stock appreciation rights or
other incentive equity (“Incentive Equity”) to Executive in the future, in the
discretion of the Board or a committee of

 

2

--------------------------------------------------------------------------------


 

the Board.  Nothing paid to the Executive under any such plan or arrangement
will be deemed to be in lieu of other compensation to which the Executive is
entitled under this Agreement.  In addition, the Company shall maintain term
life insurance, naming the Executive’s designee as beneficiary, in the face
amount of $1,000,000.

 

(d)       In addition to the Base Salary provided for by paragraph (a) of this
Section 3 and other compensation provided for by paragraphs (b) and (c) of this
Section 3, the Company shall pay or reimburse Executive for all reasonable
travel and other reasonable expenses incurred by Executive performing his
obligations under this Agreement.

 

4.         PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.

 

The provisions of this Section shall in all respects be subject to the terms and
conditions stated in Sections 7 and 14.

 

(a)        Upon the occurrence of an Event of Termination (as herein defined)
during the Executive’s term of employment under this Agreement, the provisions
of this Section 4 shall apply.  As used in this Agreement, an “Event of
Termination” shall mean and include any one or more of the following:  (i) the
termination by the Company of Executive’s full-time employment hereunder for any
reason, including, without limitation, the Company’s failure to renew this
Agreement, other than a termination following a Change in Control (as defined in
Section 5(a) hereof) within the term of this Agreement, upon Retirement (as
defined in Section 6 hereof), upon death or disability (as defined in Section 6
hereof), or for Cause (as defined in Section 7 hereof); and (ii) Executive’s
resignation from the Company’s employ, upon any (A) failure to elect or reelect
or to appoint or reappoint Executive as Chief Executive Officer, (B) unless
consented to by the Executive, a material change in Executive’s function,
duties, or responsibilities, which change would cause Executive’s position to
become one of lesser responsibility, importance, or scope from the position and
attributes thereof described in Section 1, above, (and any such material change
shall be deemed a continuing breach of this Agreement); provided that any
removal of the role of Chairman from Executive that is caused by a change in
legal or regulatory requirements applicable to the Company shall not be deemed,
in and of itself, to be an Event of Termination hereunder, (C) a relocation of
Executive’s principal place of employment by more than 30 miles from its
location at the effective date of this Agreement, or a material reduction in the
benefits and perquisites to the Executive from those being provided as of the
effective date of this Agreement or (D) material breach of this Agreement by the
Company.  Upon the occurrence of any event described in clauses (A), (B), (C) or
(D) above (a “resignation for Good Reason”), Executive shall have the right to
elect to terminate his employment under this Agreement by resignation upon not
less than thirty (30) days prior written notice given within a reasonable period
of time not to exceed, except in case of a continuing breach, three (3) calendar
months after the event giving rise to said right to elect.

 

(b)       Subject to Section 10 hereof, upon the occurrence of an Event of
Termination, the Company shall be obligated to pay Executive, as severance pay
or liquidated damages, or both, an amount equal to the sum of (i) twelve (12)
months of the Executive’s Base Salary at the time of the occurrence of the Event
of Termination plus (ii) the average of the annual bonus amount paid to
Executive for the three (3) prior years.  Such payment shall be made in twelve

 

3

--------------------------------------------------------------------------------


 

(12) equal monthly installments during the twelve (12) months following
Executive’s termination.

 

(c)        Upon the occurrence of an Event of Termination, the Company will
cause to be continued life, medical, dental and disability coverage (to the
extent available) substantially identical to the coverage maintained by the
Company for Executive prior to his termination for twelve (12) months.

 

(d)       Upon the occurrence of an Event of Termination, the Executive will be
entitled to receive vested benefits due him under or contributed by the Company
on his behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability (if coverage is available under the Company’s current
policy) or other employee benefit plans maintained by the Company on the
Executive’s behalf to the extent that such benefits are not otherwise paid to
Executive under a separate provision of this Agreement.

 

(e)        Upon the occurrence of an Event of Termination, any unexercised
Incentive Equity granted to the Executive pursuant to Section 3(c) of this
Agreement shall immediately vest and be immediately exercisable and free from
any right of repurchase upon the Executive’s receipt of the Notice of
Termination (as defined below) relating to such Event of Termination, and any
stock options held by Executive shall remain exercisable for a period of one
hundred twenty (120) days thereafter, after which (unless otherwise provided in
the Incentive Equity agreement) they shall terminate.

 

5.         CHANGE IN CONTROL.

 

(a)        No benefit shall be payable under this Section 5 unless there shall
have been a Change in Control of the Company as set forth below.  For purposes
of this Agreement, a “Change in Control” of the Company shall mean any of the
following:  (A) individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least a majority of the
directors comprising the Incumbent Board (or directors elected by the process
set forth in this clause (A)), shall be, for purposes of this clause (A),
considered as though he were a member of the Incumbent Board; or (B) a sale of
all or substantially all of the assets of the Company, (C) a plan of
reorganization, merger or consolidation or similar transaction occurs in which
the stockholders of the Company prior to such transaction do not continue to
hold, as a result of shares of capital stock of the Company held by them prior
to such transaction, a majority of the voting power of the capital stock of the
surviving corporation or entity; (D) a proxy statement shall be distributed
soliciting proxies from stockholders of the Company, by someone other than the
current management of the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Company with one or more entities
as a result of which the outstanding shares of the class of securities then
subject to such a plan or transaction are subsequently exchanged for or
converted into cash or property or securities not issued by the Company shall be
distributed; or (E) a tender offer is completed for 50% or more of the voting
securities of the Company then outstanding.

 

4

--------------------------------------------------------------------------------


 

(b)       If any of the events described in Section 5(a) hereof constituting a
Change in Control have occurred or the Board has determined that a Change in
Control has occurred, Executive shall be entitled to the benefits provided in
paragraphs (c) and (d) of this Section 5 upon his subsequent termination of
employment by the Company or resignation for Good Reason or in the event of
Executive’s subsequent death, in each case at any time during the term of this
Agreement, unless such termination is because of Termination for Cause.

 

(c)        Upon the occurrence of a Change in Control followed by the
Executive’s termination of employment by the Company (other than a Termination
for Cause or a resignation without Good Reason), or in the event of Executive’s
subsequent death, the Company shall pay Executive, or in the event of his
subsequent death, his beneficiary or beneficiaries, or his estate, as the case
may be, as severance pay or liquidated damages, or both, an amount equal to the
sum of (i) twelve (12) months of the Executive’s Base Salary at the time of the
occurrence of the Change in Control plus (ii) the average of the annual bonus
amount for the prior three (3) years.  Such payment shall be made in equal
monthly installments during the twelve (12) months following Executive’s
termination.

 

(d)       Upon the occurrence of a Change in Control followed by the Executive’s
termination of employment by the Company (other than a Termination for Cause or
a resignation without Good Reason), the Company will cause to be continued life,
medical, dental and disability coverage (if coverage is available under the
Company’s current policy) substantially identical to the coverage maintained by
the Company for Executive prior to his termination for twelve (12) months
following termination.

 

(e)        Upon the occurrence of a Change in Control, any unvested Incentive
Equity granted to the Executive pursuant to Section 3(c) of this Agreement shall
immediately vest and be immediately exercisable and free from any rights of
repurchase, subject to the provisions of Section 5(f) hereof.

 

(f)        If any payment or benefit Executive would receive pursuant to this
Section 5 (“Payment”) would constitute a “parachute payment” within the meaning
of Section 280G of the Internal Revenue Code (the “Code”), and, but for this
paragraph (f), be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be equal to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.  If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Executive elects in writing a different order (provided, however,
that such election shall be subject to Company approval if made on or after the
effective date of the event that triggers the Payment):  reduction of cash
payments; cancellation of accelerated vesting of Incentive Equity; reduction of
employee benefits.  In the event that acceleration of vesting of Incentive
Equity compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of Executive’s

 

5

--------------------------------------------------------------------------------


 

Incentive Equity unless Executive elects in writing a different order for
cancellation.  The Company shall appoint a nationally recognized accounting firm
to make the determinations required hereunder, and shall bear the expenses
thereof.  Such accounting firm shall provide its calculations, together with
detailed supporting documentation, to the Company and Executive within thirty
(30) calendar days after the date on which Executive’s right to a Payment is
triggered (if requested at that time by the Company or Executive).  If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to such Payment.  Any
good faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

6.         TERMINATION UPON RETIREMENT, DEATH, AND DISABILITY.

 

(a)        Termination by the Company of the Executive based on “Retirement”
shall mean termination in accordance with the Company’s retirement policy or in
accordance with any retirement arrangement established with Executive’s consent
with respect to him.  Upon termination of Executive upon Retirement, Executive
shall be entitled to all benefits under any retirement plan of the Company and
other plans to which Executive is a party.

 

(b)       This Agreement shall automatically terminate upon the death of the
Executive.  If terminated because of death, the rights granted in section 4(e)
will be immediately available for Executive’s beneficiaries.  In addition,
Executive shall be awarded a pro-rated bonus, in an amount equal to the Board’s
good faith estimate of the bonus Executive would have been awarded for the
current year, pro-rated by the number of completed calendar months of such year
(such that, for example, a termination on October 5 in a calendar year would
result in payment of the 9/12 of Executive’s bonus); provided that in no event
will such bonus amount be less than such pro-rated portion of the average of
Executive’s bonuses for the three most recent years.

 

(c)        If the Executive is Disabled (as defined below) for a continuous
period of six (6) months, the Company may terminate this Agreement upon written
notice to the Executive.  If the Company terminates the Executive due to the
Disability of the Executive, the Company shall, for a period of one (1) year
from the date of termination, provide the Executive with the term life insurance
and medical insurance and, to the extent permitted by law and the terms and
conditions of the Company’s benefit plans, other employee benefits generally
available to the Company’s employees, that are in effect at the time of
termination.  The Executive, for purposes thereof, shall be deemed to be
“Disabled” when, as a result of bodily injury or disease or mental disorder he
is so disabled that he is prevented from performing the principal duties of his
employment and is under the regular care of a currently licensed physician or
surgeon for such bodily injury, disease or mental disorder.  In addition,
Executive shall be awarded (i) a cash amount equal to twelve (12) months of the
Executive’s Base Salary at the time of termination due to Disability, and (ii) a
pro-rated bonus, in an amount equal to the Board’s good faith estimate of the
bonus Executive would have been awarded following the end of the current year,
pro-rated by the number of completed calendar months of such year (such that,
for example, a termination on October 5 in a calendar year would result in
payment of the 9/12 of Executive’s bonus); provided that in no event will such
bonus amount be less than such pro-rated portion of the average of Executive’s
bonuses for the three most recent years.

 

6

--------------------------------------------------------------------------------


 

7.         TERMINATION FOR CAUSE.

 

The term “Termination for Cause” shall mean termination because of (i) any
knowing act, or knowing failure to act, by the Executive involving fraud or
willful malfeasance in the performance of his duties under this Agreement,
including, but not limited to, Executive’s willful failure to serve as a full
time employee of the Company pursuant to the terms and provisions of Section 1
of this Agreement, or (ii) the Executive’s unlawful appropriation of a corporate
opportunity or other breach of fiduciary duty or other obligation to the
Company, or (iii) the conviction of the Executive of a felony under federal or
state law.  For purposes of this Section, no act, or the failure to act, on
Executive’s part shall be “willful” unless done, or omitted to be done, not in
good faith and without reasonable belief that the action or omission was in the
best interest of the Company or its affiliates.  Notwithstanding the foregoing,
Executive shall not be deemed to have been Terminated for Cause unless and until
there shall have been delivered to him a Notice of Termination which shall
include a copy of a resolution duly adopted by the affirmative vote of a 
majority of the members of the Board at a meeting of the Board called and held
for that purpose (after 30 days’ notice to Executive and an opportunity for him,
together with counsel, to be heard before the Board), finding that in the good
faith opinion of the Board, Executive was guilty of conduct justifying
termination for Cause and specifying the particulars thereof in detail.  The
Executive shall not have the right to receive compensation or other benefits for
any period after Termination for Cause.

 

8.         NOTICE

 

(a)        Any purported termination by the Company or by the Executive shall be
communicated by Notice of Termination to the other party hereto.  For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

 

(b)       “Date of Termination” shall mean (A) if Executive’s employment is
terminated for Disability, thirty (30) days after a Notice of Termination is
given (provided that he shall not have returned to the performance of his duties
on a full-time basis during such thirty (30) day period), and (B) if his
employment is terminated for any other reason, the date specified in the Notice
of Termination.

 

9.         CONFIDENTIALITY

 

Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Company to any person, firm, corporation, or other entity for any reason or
purpose whatsoever which is not otherwise publicly available.  In the event of a
breach or threatened breach by the Executive of the provisions of this
Section 9, the Company will be entitled to an injunction restraining Executive
from disclosing, in whole or in part, the knowledge of the past, present,
planned or considered business activities of the Company, or from rendering any
services to any person, firm corporation or other entity to whom such knowledge,
in whole or in part, has been disclosed or is threatened to be disclosed. 
Nothing herein will be construed as prohibiting the Company from pursuing any
other remedies

 

7

--------------------------------------------------------------------------------


 

available to the Company for such breach or threatened breach, including the
recovery of damages from Executive.

 

10.       NON-COMPETITION.

 

Upon any termination of Executive’s employment hereunder, Executive agrees not
to compete with the Company for a period of twelve (12) months following such
termination in those states within the United States and those countries outside
the United States in which the Company conducts business (the “Restricted
Area”); provided that the ownership by the Executive of less than five percent
(5%) of a publicly-traded class of securities shall not be deemed a violation of
this Section 10.  Executive agrees that during such period and within the
Restricted Area, Executive shall not work for or advise, consult or otherwise
serve with, directly or indirectly, any entity whose business materially
competes with the Company.  The parties hereto, recognizing that irreparable
injury will result to the Company, its business and property in the event of
Executive’s breach of this Section 10 agree that in the event of any such breach
by Executive, the Company will be entitled, in addition to any other remedies
and damages available, to an injunction to restrain the violation hereof by
Executive.  Executive represents and admits that in the event of the termination
of his employment, Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines and/or of a
different nature than the Company, and that the enforcement of a remedy by way
of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Company from pursuing any other
remedies available to the Company for such breach or threatened breach,
including the recovery of damages from Executive.

 

11.       SOURCE OF PAYMENTS.

 

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Company.  The Company may use insurance proceeds
especially obtained therefor as partial payment in the event of disability.

 

12.       EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive (including without limitation Executive’s
Employment Agreement dated May 25, 1998).  No provision of this Agreement shall
be interpreted to mean that Executive is subject to receiving fewer benefits
than those available to him without reference to this Agreement.

 

13.       NO ATTACHMENT.

 

(a)        Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

8

--------------------------------------------------------------------------------


 

(b)       This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Company and their respective successors and assigns.

 

14.       MODIFICATION AND WAIVER.

 

(a)        This Agreement may not be modified or amended except by an instrument
in writing signed by the parties hereto.

 

(b)       No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.

 

15.       SEVERABILITY.

 

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

16.       HEADINGS FOR REFERENCE ONLY.

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

17.       GOVERNING LAW

 

This agreement shall be governed by the laws of the State of Minnesota.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed and delivered as of the day and year first above written.

 

EXECUTIVE:

COMPANY:

 

 

 

DIGITAL RIVER, INC.

By:

/s/ Joel A. Ronning

 

 

 

Joel A. Ronning

 

 

 

 

By:

 /s/ Thomas F. Madison

 

 

 

Thomas F. Madison, Lead Director

 

10

--------------------------------------------------------------------------------